Citation Nr: 1538973	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-38 724	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of bilateral breast reduction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction over the case was subsequently transferred to the RO in Providence, Rhode Island, and then to the RO in Baltimore, Maryland.

In August 2007, the Veteran testified at a Board hearing in Washington, D.C..  A July 2008 Board decision denied the claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In April 2010, the Court issued a Memorandum Decision that vacated that Board decision and remanded the case to the Board for further consideration.  In January 2011 and December 2011, the Board remanded the case for further development.  

In September 2013, the Veteran testified at a second Board hearing in Washington, D.C., before another Veterans Law Judge.  During the hearing, the Veteran was notified that she had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide her case.  In response, she waived her right to a third hearing.  Therefore, an additional hearing was not needed at that time.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2014, the Board remanded the case for further development.  

In April 2015, the Veteran testified at a third Board hearing in Washington, DC, before a third Veterans Law Judge as she offered testimony on another issue which is addressed in a separate remand issued simultaneously.  The case has been returned to the Board for further appellate action.



REMAND

In a January 2014 remand, the Board requested that any outstanding VA and private medical records be obtained, including from The Johns Hopkins Hospital; and that the Veteran be scheduled for a VA examination to ascertain current residuals of bilateral breast reduction surgery conducted in February 2002.  The examiner was asked to provide an opinion on whether the VA surgeon negligently failed to take measures to preclude or minimize keloid scarring or other post-surgery residuals, and whether VA providers negligently failed to provide treatment that would have minimized keloid scarring and other post-surgery residuals when they became manifest some time after surgery.

Additional VA and private medical records have been added to the claims file.  However, an April 2014 request for records to The Johns Hopkins Hospital was returned due to an insufficient address.  The Board observes that the designation of  "Suite 350" was omitted from the address provided by the Veteran in the request.  Because of the potential importance of those records, with the Veteran's assistance, another attempt to obtain them should be made.  

The Veteran was provided a VA examination in March 2014, and an addendum opinion was obtained in June 2014.  In the examination report, the examiner noted that the Veteran had had a prior appendectomy without any wound healing problems.  In the addendum, the examiner stated that the Veteran did not express any concern over keloid formation prior to the surgery and there was no prior history of keloid formation.  The examiner concluded that without any prior history of keloid formation, no further measures were indicated preoperatively and appropriate post-operative care was given after keloid formation.

While the Board appreciates the examiner's opinions, the Board finds that they are incomplete.  Although the Veteran may not have expressed any concern over keloid formation prior to the surgery, a February 19 preoperative examination found that she had a 2 centimeter keloid scar below the umbilicus consistent with a laparoscopic scar.  Thus, the opinion may not have been based on a complete review of the claims file.  Accordingly, the claims file should be returned to the examiner for an addendum that addresses the above.  The examiner should also review any records from The Johns Hopkins Hospital obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a new authorization form to allow VA to request records from The Johns Hopkins Hospital regarding treatment for keloids.  Send the request for records to:  The Johns Hopkins Hospital, Green Spring Station Dermatology Cosmetic Center, 10755 Falls Road, Suite 350, Lutherville, MD 21093, unless a different, more current, address is supplied by the Veteran.

2.  Return the claims file to the examiner who conducted the March 2014 VA examination for an addendum.  The examiner is asked to carefully review the claims file and provide an opinion on (a) whether the VA surgeon in February 2002 negligently failed to take measures to preclude or minimize keloid scarring or other post-surgery residuals and (b) whether VA providers negligently failed to provide treatment that would have minimized keloid scarring and other post-surgery residuals when they became manifest some time after surgery.  The examiner should consider the February 19 preoperative examination noting that the Veteran had a 2 centimeter keloid scar below the umbilicus consistent with a laparoscopic scar; the Veteran's contentions that gauze alone was inadequate and that she should have been provided with a special post-surgical suit and special undergarments, and that she should have received post-surgical injections to prevent keloid formation; and any records obtained from The Johns Hopkins Hospital.  The examiner should provide supporting rationale for all opinions.  If the examiner is unable to provide any required opinion, he should explain why the opinion cannot be provided.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	Shane A Durkin	Michael Lane
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	Harvey P. Roberts
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

